DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Request for Continued Examination (RCE) filed on 5/20/2021. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are independent claims.

Claim Interpretation
Claims 1, 8, and 15 recite the limitations “unused space”, “unused region”,
“unused area”, and “empty space”. The specification [0017] defines that the unused
space refers to a portion of a display that is not being used to display rendered
"primary" content” (e.g. within the browser window) and the specification [0125]) states
that “the screen and available empty space can trigger additional events”. Therefore, for
prior art analysis, the Examiner interpreted the cited limitations to have the same
definition, i.e. a portion of a display that is not being used to display rendered “primary”
content.
Claim 4 recites the limitation “create an element within a document model of the
primary content”, and Claim 8 recites “creating an element to represent the identified
unused area”. The examiner interpreted the cited limitation to refer to the “virtual board”
described in the specification, i.e., the unused space 130 is identified and/or
represented by a virtual board 131 (placeholder) – [0021].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Mitchell et al. (US 2006/0069808 A1, hereinafter Mitchell) in view of Huat (US 7379976 B2) and Carnahan et al. (US 2009/0091578 A1, hereinafter Carnahan).

As to independent claim 1,   Mitchell teaches a method, comprising: 
providing computer-readable code to a computing device comprising a display device in association with primary content (Fig 1 and Fig. 2A), the computer-readable code configured to cause the computing device to:
perform a first unused space identification in response to the computing device rendering the primary content for display on a display device (Fig. 2B primary content 70), comprising:
 identifying an unused region within a first portion of a rendering of the primary content (empty space 63 which is not used for the primary content 70 is identified within display area 62, paragraph 0042); 
determining whether the unused region is visible within a viewable area of the display device (“When primary content 70 is displayed within this larger area of browser 
issue a request for supplemental content in response to determining that the unused region is visible within the viewable area of the display device (“determines whether enough display area is available to display the additional content without requiring scrolling in more than one direction, and if so, generates or otherwise provides appropriate browser compatible instructions for displaying a layer that includes the additional content.  The additional content source file is communicated to the browser program along with these instructions.” Paragraph 0061);
insert supplemental content received in response to the request into the primary content, such that a rendering of the supplemental content is displayed with the first portion of the rendering of the primary content within the viewable area of the display device (“selectively displays added content 72 in an unused portion 63 of content display area 62, as shown in FIG. 2B” paragraph 0044, 0061).
Mitchell does not appear to expressly teach measuring a width of the unused region within the rendering of the primary content at the client computing device, and 
issue a request for supplemental content over from the client computing device through an electronic communication network in response to determining that the unused region is visible within the viewable area of the display device, the request indicating the width of the unused region measured at the client computing device.
Huat teaches measuring a width of the unused region within the rendering of the primary content at the client computing device (“the clear space display process 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise measuring a width of the unused region, and the request for supplemental content indicating the measured width of the unused region.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system (Huat Col. 2 lines 57-59).
Even though Huat teaches the size of the message to be displayed to correspond to the identified clear space (Col. 6 lines 13-19, Col. 9 lines 1-37), Huat does not appear to expressly teach the request indicating the width of the unused region measured at the client computing device.
Carnahan teaches issue a request for supplemental content from the client computing device, the request indicating the width of the unused region measured at the client computing device (“Whether the secondary content 340 is pulled from the  Once received, the secondary content 340 may then be transmitted to the display device for display concurrently with the primary content 330” Carnahan paragraph 0044-0045).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise measuring a width of the unused region, and the request for supplemental content indicating the measured width of the unused region.  One would have been motivated to make such a combination in order to use the entire monitor by the device (Carnahan paragraph 0001).

As to dependent claim 2, Mitchell teaches the method of claim 1. Mitchell further teaches wherein the supplemental content comprises one or more of advertising content, third-party advertising content, fixed-size content, Hypertext Markup Language content, a script, computer-readable code, and one or more fixed sized images (“content added to the Web page includes advertising” paragraph 0043).

As to dependent claim 3, Mitchell teaches the method of claim 1. Mitchell does not appear to expressly teach wherein the computer-readable code is further configured 
Carnahan teaches wherein the computer-readable code is further configured to cause the computing device insert placement data corresponding to the unused region into the primary content, the inserted placement data indicating the width of the unused region at the client computing device (“The stored dimensions and location of the underutilized space on the display may then be used to select secondary content 340 that may be optimized for the underutilized space. Once received, the secondary content 340 may then be transmitted to the display device for display concurrently with the primary content 330” Carnahan paragraph 0044-0045)..
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise wherein the computer-readable code is further configured to cause the computing device insert placement data corresponding to the unused region into the primary content, the inserted placement data indicating the measured width, of the unused region.  One would have been motivated to make such a combination in order to use the entire monitor by the device.

As to dependent claim 4, Mitchell teaches the method of claim 1. Mitchell does not appear to expressly teach wherein the computer-readable code is further configured to cause the client computing device to create an element within a document model of 
Huat teaches the computing device create an element within a document model of the primary content to represent the unused region, wherein the supplemental content is inserted into the element (at 404 define dimensions of message boundary, Fig. 2, Fig. 3A-3B element 212, 305, and 310)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise the computing device create an element within a document model of the primary content to represent the unused region, wherein the supplemental content is inserted into the element. One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system (Huat Col. 2 lines 57-59).

As to dependent claim 5, Mitchell teaches the method of claim 1. Mitchell does not appear to teach wherein the computer-readable code is further configured to cause the client computing device to:
perform a second unused space identification in response to detecting a change pertaining to display of the rendering of the primary content on the display device, comprising measuring a modified width of the unused region; and
issue a request for updated supplemental content indicating the modified width of the unused region.
Huat teaches the computing device to perform a second unused space identification in response to detecting a change pertaining to display of the rendering of  The XY coordinates of the boundary define both the size of the empty space and its location within the active display area of the web page); and
issue a request for updated supplemental content indicating the modified width of the unused region (FIG. 5, The dimensions of the message boundary size are maintained if the same size area is available in the new window).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise the teachings of Huat.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system (Huat Col. 2 lines 57-59).

As to dependent claim 6, Mitchell teaches the method of claim 5 substantially as claimed. Mitchell does not appear to expressly teach wherein the computer-readable code is further configured to cause the computing device to:
monitor display of the rendering of the primary content on the display device; and
perform the second unused space identification in response to the monitoring indicating one or more of navigation within the primary content, navigation away from the primary content, scrolling within the primary content, a change to one or more display areas, and a change to a configuration of the display device.

monitor display of the rendering of the primary content on the display device (Fig. 3A web browser 300 displayed); and
perform the second unused space identification in response to the monitoring indicating one or more of navigation within the primary content, navigation away from the primary content, scrolling within the primary content, a change to one or more display areas, and a change to a configuration of the display device (FIGS. 3A and 3B illustrate the shifting of a web page display as the web page is scrolled from a first position to a second position);
modify the identified unused space in response to detecting a change pertaining to the browser window (“In web page 300 in FIG. 3A, the display area 304 corresponds to the page when the scroll bar is in a first position 303, and includes a first text display area 302 and a second text display area 306.  An unused clear space 304 is available between these two text areas.  FIG. 3B illustrates the exemplary web page of FIG. 3A in a second scrolled position, as indicated by the scroll bar in a lower position 305.  For this display, the second text display area 306 has shifted up, and a new text area 308 has appeared.  For this web page display, a new clear space 310 is available at the bottom of the page.”  Col. 8 lines 23-33).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise wherein the computer-readable code is further configured to cause the computing device to:


As to dependent claim 7, Mitchell teaches the method of claim 5 substantially as claimed. Mitchell does not appear to expressly teach wherein the computer-readable code is further configured to cause the client computing device to insert placement data indicating the measured width of the unused space into the primary content in response to the first unused space identification; and 
update the placement data within the primary content to indicate the modified width of the unused region in response to the second unused space identification.
Huat teaches wherein the computer-readable code is further configured to cause the client computing device to insert placement data indicating the measured width of the unused space into the primary content in response to the first unused space identification (In step 516 it is determined whether an appropriate empty space within the new active window is available; Fig. 3B shows the web page of FIG. 3A in a second scrolled position and a new clear space 310 is available at the bottom of the page. The XY coordinates of the boundary define both the size of the empty space); and 

example, if smaller area of clear space is available, the message boundary size may be scaled down to fit in the smaller clear space.  Similarly, if a larger area is available, the boundary size may be scaled up to fit in the larger clear space” Col. 9 lines 31-35; Col. 6 lines 52-56).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise the teachings of Huat.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system (Huat Col. 2 lines 57-59).

As to dependent claim 11, Mitchell teaches the computer-readable storage medium of claim 8, Mitchell does not appear to expressly teach the operations further comprising calculating one or more of a size, a height, a width, a position, an orientation, and proportions of the identified unused area within the determined layout of the primary markup data within the application window.
Huat teaches calculating one or more of a size, a height, a width, a position, an orientation, and proportions of the identified unused area within the determined layout of the primary markup data within the application window (“the clear space display process identifies and measures the available clear space within a displayed web page.  The empty space 212 is defined by XY coordinates of a boundary that encloses the unused empty space.  The XY coordinates of the boundary define both the size of the empty 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise the teachings of Huat.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system (Huat Col. 2 lines 57-59).

As to dependent claim 12, Mitchell teaches the computer-readable storage medium of claim 11, 
Mitchell does not appear to expressly teach the operations further comprising:
determining whether the identified unused area satisfies one or more conditions.
the one or more conditions comprising a minimum width condition:
wherein the secondary content is inserted into the element created within the primary markup data in response to determining that the identified unused area satisfies
the one or more conditions.
Huat teaches determining whether the identified unused area satisfies one or more conditions; the one or more conditions comprising a minimum width condition (“In step 404, the minimum size of the required clear space is defined.  The size of the clear space boundary is defined in terms of dimensions that specify the size, shape of boundary in which the intermediate message is to be displayed: Huat Col. 7 lines 17-25):

the one or more conditions (“if two or more disparate areas of clear space are of sufficient size, all such areas may be flagged and defined within the active window as being available for the display of intermediate messages” Col. 7 lines 25-28)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise the teachings of Huat.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system (Huat Col. 2 lines 57-59).

As to dependent claim 13, Mitchell teaches the method of claim 11. Mitchell does not appear to expressly teach the operations comprising detecting a change to the determined layout of the primary markup data within the application window, and
updating the identified unused area in response to detecting the change.
Huat teaches the operations comprising detecting a change to the determined layout of the primary markup data within the application window, and updating the identified unused area in response to detecting the change (Fig. 3A-3B the web page scrolled, in response a new clear space 310 identified).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise the teachings of Huat.  One would have been motivated to make such a combination to 

As to dependent claim 14, Michell teaches the computer-readable medium of claim 13 substantially as claimed. Mitchell does not appear to expressly teach wherein updating the identified unused area comprises modifying one or more of the calculated size, height, width, position, orientation, and proportions of the identified unused area, the operations further comprising,:
displaying replacement secondary content within the identified unused area in response to modifying the identified unused area.
Huat teaches wherein updating the identified unused area comprises modifying one or more of the determined size, height, width, position, orientation, and proportions of the identified unused area (Fig. 3B a new clear space 310 is available at the bottom of the page), the operations further comprising,:
displaying replacement secondary content within the identified unused area in response to modifying the identified unused area (a new secondary content displayed in clear space 310)..
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise the teachings of Huat.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system (Huat Col. 2 lines 57-59).

claim 16, Mitchell teaches the system of claim 15, Mitchell does not appear to expressly teach the method further comprising a placement module configured for operation on the processor of the computing device, the placement module configured to select the advertising content to display within the identified empty space in response to the request.
Carnahan teaches the placement module configured to select the advertising content to display within the identified empty space in response to the request (“the dimensions and location of any underutilized space on the display are stored.  The stored dimensions and location of the underutilized space on the display may then be used to select secondary content 340 that may be optimized for the underutilized space. Once received, the secondary content 340 may then be transmitted to the display device for display concurrently with the primary content 330” Carnahan paragraph 0044-0045).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise measuring a width of the unused region, and the request for supplemental content indicating the measured width of the unused region.  One would have been motivated to make such a combination in order to use the entire monitor by the device.

As to dependent claim 18, Mitchell teaches the system of claim 15 substantially as claimed. Mitchell does not appear to expressly teach, wherein the computer-readable code is further configured to modify a layout of the advertising content in response to detecting one or more of a resize operation and a scroll operation. 

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise wherein the computer-readable code is further configured to modify a layout of the advertising content in response to detecting one or more of a resize operation and a scroll operation.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system (Huat Col. 2 lines 57-59).

As to dependent claim 19, Mitchell teaches the system of claim 15 substantially as claimed. Mitchell does not appear to expressly teach wherein the computer-readable code is further configured to modify a position of the advertising content in response to detecting one or more of a resize operation and a scroll operation.
Huat teaches modifying a position of the advertising content in response to detecting one or more of a resize operation and a scroll operation (“In web page 300 in FIG. 3A, the display area 304 corresponds to the page when the scroll bar is in a first 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise wherein the computer-readable code is further configured to modify a position of the advertising content in response to detecting one or more of a resize operation and a scroll operation.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system (Huat Col. 2 lines 57-59).

As to dependent claim 20, Mitchell teaches the system of claim 15 substantially as claimed. Mitchell do not appear to expressly teach wherein the computer-readable code is further configured to:
monitor display of the rendering of the primary content page on the display of the client device; and
determine whether the identified empty space within the rendering of the primary content page is visible on the display of the client device in response to the monitoring.
Huat teaches monitor display of the rendering of the primary content page on the display of the client device (In step 502 a timer process is started The timer process 
determine whether the identified empty space within the rendering of the primary content page is visible on the display of the client device in response to the monitoring In step 512, it is determined whether the same location and dimensions in the new active window is empty and clear.  If the location is clear, an intermediate message is displayed in the clear space).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise wherein the computer-readable code is configured to request updated advertising content in response to detecting a resize operation.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system (Huat Col. 2 lines 57-59).

Claims 8-10 reflect a non-transitory computer-readable storage medium embodying the limitations of claims 1-4; therefore the claims are rejected under similar rationale.
	
Claims 15 and 17 reflect a system embodying the limitations of claims 1-2; therefore the claims are rejected under similar rationale.


Response to Arguments
Applicant’s prior art arguments have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171